Citation Nr: 0025754	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
December 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
hepatitis and a low back disability.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has hepatitis.  

2.  The medical evidence does not show that the veteran 
currently has a low back disability related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for hepatitis

The claim of entitlement to service connection for hepatitis 
is not well grounded.  

The veteran met the second requirement for a well grounded 
claim because service medical records showed in-service 
diagnosis and treatment of hepatitis.  The veteran was 
treated three times in July 1994 for acute hepatitis that 
improved.  The September 1994, October 1994, and November 
1994 examiners agreed that the veteran's hepatitis was sulfa-
induced.  The October 1994 and November 1994 examiners noted 
that the veteran's hepatitis had resolved and was not 
considered disabling.  However, for the limited purpose of 
determining well groundedness, the July 1994 service medical 
records will suffice as evidence of in-service diagnosis and 
treatment of hepatitis.  

The veteran met the third requirement for a well grounded 
claim because the medical evidence included a nexus opinion 
relating a current diagnosis of hepatitis to active service.  
The October 1999 examiner opined that the veteran's acute 
hepatitis in 1994 was caused by an allergic reaction to a 
sulfa drug administered in July 1994.  

The claim is not well grounded because the first requirement 
for a well grounded claim has not been met.  The medical 
evidence does not show that the veteran currently has 
hepatitis.  Instead, the October 1994 examiner stated that 
the veteran's hepatitis was not considered disabling at the 
veteran's separation from service.  The February 1995 VA 
examiner confirmed that in-service sulfa-induced hepatitis 
had resolved by November 1994, and the October 1999 VA 
examiner stated that there were no symptoms or manifestations 
suggestive of hepatitis since 1994.  The veteran's current 
liver function tests were normal in July 1998, and he had no 
symptoms consistent with active hepatitis in October 1999.  
The July 1998 and October 1999 examiners further noted that 
there was no evidence of infectious hepatitis during the 
veteran's service and that the chemical allergic type of 
hepatitis that he had was not known to result in any latent 
impairment or liver problems.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran claims that he currently has hepatitis because he 
has nausea, flu-like symptoms, an inability to absorb 
vitamins, and a need to drink over 50 ounces of water every 
day to prevent his upper body from hurting.  However, he is a 
lay person who is not competent to diagnose the cause of a 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
claim is not well grounded because the veteran does not 
currently have hepatitis.  



Entitlement to service connection for a low back disability

The claim of entitlement to service connection for a low back 
disability is not well grounded.  

The veteran met the first requirement for a well grounded 
claim.  The February 1995 and July 1998 x-rays of the lumbar 
spine revealed lumbarization of S1 on the left and partial 
lumbarization on the right, sclerosis at the right S1-2 
transitional transverse process, mild bilateral sclerosis of 
the sacroiliac joints, and narrowing of the zygapophyseal 
joint at the transitional S1-S2 with mild sclerosis, and the 
February 1995 VA diagnosis was very, very mild muscular low 
back pain.  

The veteran met the second requirement for a well grounded 
claim because service medical records showed in-service 
diagnosis and treatment of a low back disability.  In 
September 1985, the veteran reported having intermittent back 
pain for 2 weeks after lifting heavy objects, and the 
assessment was mild lower back strain.  In April 1992, the 
veteran complained of intermittent low back pain for 2 weeks, 
and the examiner stated that the veteran possibly strained 
his back in a motor vehicle accident two weeks earlier.  The 
diagnosis was lumbosacral strain.  In May 1994, the veteran 
reported having chronic low back pain since lifting aircraft 
jacks two weeks earlier, and the assessment was mechanical 
low back strain.  In June 1994, the veteran complained of low 
back pain, and the provisional diagnosis was lumbar strain.  
The veteran attended back school in July 1994 for the purpose 
of preventing back injuries.  In October 1994, the veteran 
reported having 3 days of back pain that resolved with warm 
ups and stretching in the morning, and the assessment was 
mild chronic low back pain.  

The veteran has not met the third requirement for a well 
grounded claim.  The medical evidence does not include a 
nexus opinion relating a current diagnosis of a low back 
disorder to active service.  While the inservice April 1992 
examiner opined that the veteran's lumbosacral strain might 
have been caused by a motor vehicle accident two weeks 
earlier, there is no evidence of a nexus between any current 
back disability and his inservice strain.  Accordingly, the 
claim of entitlement to service connection for a low back 
disability is not well grounded.  

Essentially, there is no medical evidence that the veteran 
currently has a low back disability related to service.  
Instead, the veteran's spine was normal at the October 1994 
separation examination, and although he reported recurrent 
low back pain, the examiner stated that it was not considered 
disabling.  The veteran also told the July 1998 VA examiner 
that his back had not bothered him since 1994 and that he 
performed his duties as a warehouseman well.  He slept well, 
and he worked as an aircraft mechanic in the Reserves without 
any limitations.  The July 1998 VA examiner opined that the 
veteran had no current problems with his lumbosacral spine, 
and the July 1998 diagnosis was a normal lumbosacral spine 
status post back strain in 1994.  

Although the February 1995 VA diagnosis was very, very mild 
muscular low back pain, the examiner stated that the 
veteran's muscles were very normal.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection can be granted.  Sanchez-Benitez, 
13 Vet. App. 282 (1999).  Although the February 1995 and July 
1998 x-rays revealed lumbarization, sclerosis, and narrowing 
of a joint, none of the examiners noted these three disorders 
in service or related any of the three disorders to the 
veteran's service.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  



ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for a low back disability 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

